DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 01/18/2022 have been entered. Claims 1-20 remain pending in the application, and Claims 1, 11, and 18 have been amended. Applicant’s amendments to the Claims have not overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 10/18/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 19, the limitation “to enclose the forefoot pocket, the midfoot pocket, and the heel pocket” renders the claim indefinite. In Claim 17, from which Claim 19 depends, it is recited “the channel includes at least one of a forefoot pocket, a midfoot pocket, and a heel pocket,” (emphasis added). Claim 17 appears to claim at least one of the pockets (i.e. one or two or three pockets) being as part of the invention, while Claim 19 appears to claim three pockets being part of the invention. at least one of the forefoot pocket, the midfoot pocket, and the heel pocket.”
Claim 20 depends from Claim 19 and is likewise rejected as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffer et al. (US 2018/0077997).
Regarding Claim 1, Hoffer et al. teaches a sole structure for an article of footwear, the sole structure (200g) comprising: a cushioning element (400, 500) having a top surface (see annotated Fig.), a bottom surface (see annotated Fig.) formed on an opposite side of the cushioning element (400, 500) from the top surface, a ramp surface (see annotated Fig.) spaced apart from the bottom surface in a heel region (16) of the cushioning element (annotated Fig. 27 shows the cushioning element (400, 500) having a top surface (see annotated Fig.), an opposite bottom surface (see annotated Fig.), and including a ramp surface (see annotated Fig.) spaced away from the top surface and disposed in the heel region (16) (annotated fig. 27 shows the cushioning element (400, 500) having top, bottom, and ramp surfaces, and the ramp surface being spaced apart from the top surface in the heel region (16)), a heel pocket (generally referred to as reference character 440, also see annotated Fig.) extending through the cushioning element (400, 500) from the top surface to the ramp surface (annotated fig. 27 shows the heel pocket extending from the top surface to the ramp surface), and a plurality of pillars (generally referred to as reference character 510, annotated fig. 27 shows the plurality of pillars as marked by the dotted line) extending from the ramp surface (see annotated Fig.) and surrounding the heel pocket (annotated figs. 26 and 27 show the plurality of pillars (510) extending from the ramp surface and surrounding the heel pocket); a plurality of cushioning particles disposed within the heel pocket (paragraph [0123], “the particulate matter 350 disposed within the pockets 440 of the tufted casing 400,” wherein the heel pocket is generally referred to as 440 and the tufted casing (400) is part of the cushioning element); an outsole (210g) attached to the cushioning element (400, 500) and enclosing a first end of the heel pocket (annotated Fig. 27 shows the outsole (210g) attached to the cushioning element (400, 500) and enclosing a first, bottom end of the heel pocket within the sole structure); and an upper barrier layer (224) attached to the top surface of the cushioning element and covering a second end of the heel pocket to enclose the plurality of cushioning particles between the outsole and upper barrier layer (annotated Fig. 27 shows the upper barrier layer attached to the top surface of the cushioning element (400, 500), covering a second, upper end of the heel pocket and enclosing the plurality of cushioning particles between the outsole and the upper barrier layer).
Regarding Claim 2, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hoffer et al. further teaches wherein the plurality of pillars (510) are arranged along an arcuate path in the heel region (annotated fig. 27 shows wherein the plurality of pillars as are arranged along an arcuate path, as shown by a dashed line).
Regarding Claim 3, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hoffer et al. further teaches wherein each of the pillars (510) extends from a first end (see annotated Fig.) attached to the ramp surface to a terminal end aligned with the bottom surface (annotated Fig. 27 shows the pillars (510) extending from a first end attached to the ramp surface to a second end aligned with a bottom surface).
Regarding Claim 4, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hoffer et al. further teaches wherein a cross-sectional area of at least one of the pillars tapers in a direction away from the ramp surface (annotated Fig. 27 shows a cross sectional area of the pillars (510), the pillars (510) are shown tapering in a direction away from the ramp surface).
Regarding Claim 5, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hoffer et al. further teaches wherein the pillars are spaced inwardly from an outer periphery of the cushioning element (annotated figs. 26 and 27 show wherein the plurality of pillars as shown by the dashed line are spaced inwards from the outer periphery of the cushioning element (400, 500)).
Regarding Claim 6, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hoffer et al. further teaches wherein at least one of the pillars is arcuate (Figs. 26 and 27 show the pillars having a round, therefore curved and arcuate shape; paragraph [0122] discloses “a plurality of ridges 510 located along surfaces of the cushioning layer 500 to define a so-called egg-crate shape,” wherein egg-crate shapes are known to have curved, therefore arcuate, protrusions).
Regarding Claim 7, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Hoffer et al. further teaches wherein the cushioning element further includes a midfoot pocket (generally referred to as reference character 440, also see annotated Fig.) and at least one forefoot pocket (generally referred to as reference character 440, also see annotated Fig.).
Regarding Claim 8, Hoffer et al. teaches all of the limitations of the sole structure of Claim 7, as discussed in the rejections above. Hoffer et al. further teaches wherein the midfoot pocket and the forefoot pocket each includes cushioning particles disposed therein (paragraph [0123], “the particulate matter 350 disposed within the pockets 440 of the tufted casing 400,” wherein the midfoot and forefoot pockets are general referred to as 440 and the tufted casing (400) is part of the cushioning element).
Regarding Claim 9, Hoffer et al. teaches all of the limitations of the sole structure of Claim 7, as discussed in the rejections above. Hoffer et al. further teaches wherein the upper barrier layer is attached to the top surface of the cushioning element to enclose each of the heel pocket, the midfoot pocket, and the forefoot pocket (paragraph [0118] discloses “the tufted casing 400 is formed from a mesh material,” wherein the tufted casing is part of the cushioning element (400, 500), and includes an upper barrier layer attached to the top surface of the cushioning element, enclosing the heel pocket, midfoot pocket, and forefoot pocket within the sole structure).

    PNG
    media_image1.png
    728
    821
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    428
    912
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer et al. (US 2018/0077997) in view of Radford (US 4547978).
Regarding Claim 10, Hoffer et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Hoffer et al. does not teach wherein the upper barrier layer is formed of a permeable material.
Attention is drawn to Radford, which teaches an analogous article of footwear. Radford teaches a sole structure (13) for an article of footwear, the sole structure comprising: a cushioning element (see annotated Fig.) having a top surface (see annotated Fig.), a bottom surface (see annotated Fig.) formed on an opposite side of the cushioning element from the top surface (annotated Fig. 1 shows the top surface being formed opposite the bottom surface), a heel pocket (generally referred to as 15, see also annotated fig.) extending through the cushioning element from the top surface; and an upper barrier layer (12) attached to the top surface of the cushioning element and covering an end of the heel pocket (Fig. 1 shows the upper barrier layer attached to the top surface of the cushioning element and covering an upper end of the heel pocket; col. 1 ll. 23-24, “a porous insole or sock overlying and bonded to the top surface of the sole unit”). Radford further teaches wherein the upper barrier layer (12) is formed of a permeable material (col. 1 ll. 41-46, “an insole 12 made from leather, or a permeable plastics material or other suitable permeable material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to include the teachings of Radford such that the upper barrier layer is formed of a permeable material so that perspiration from the foot of the wearer can pass through the upper barrier member and be evaporated away, allowing the wearer’s foot to remain comfortable and dry (col. 1 ll. 60-62, “perspiration from the foot of the wearer can pass through the pores of the insole and be evaporated by the air flow”). Further in support of this argument, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).

    PNG
    media_image3.png
    421
    777
    media_image3.png
    Greyscale

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. (US 2009/0151196) in view of Case et al. (US 2014/0265566).
Regarding Claim 11, Schindler et al. teaches a sole structure for an article of footwear, the sole structure comprising: a cushioning element (40) having a top surface (see annotated Fig.), a bottom surface (see annotated Fig.), including a ramp surface (see annotated Fig.) disposed in a heel region and offset towards the top surface (annotated fig. 6 shows the ramp surface being offset towards the top surface from the bottom surface), the cushioning element (40, 50) including a channel (see annotated Fig.) extending through the top surface and the ramp surface to form a bottom opening (43) (annotated fig. 6A is a cross section of the heel portion showing the channel extending through the top surface and the ramp surface to form bottom opening (43) that allows a pocket (56) of a chamber (50) to protrude through in the bottom portion of the article of footwear, See also fig. 4 for a clear view of the bottom opening (43)), and one or more pillars (44) extending from the ramp surface (see annotated Fig.) and surrounding the bottom opening (43) (Figs. 4, 5, and 6A show the pillars extending from the ramp surface and surrounding the bottom opening (43)); an outsole (60) attached to the cushioning element and covering the bottom opening and each of the pillars (Figs. 1 and 6A shows the article of footwear wherein the outsole (60) is covering the pillars and the ramp opening); and a chamber (50) disposed within the channel (see annotated Fig.) and surrounding each of the pillars (44).
Schindler does not teach a plurality of cushioning particles disposed within the channel and surrounding each of the pillars.
Attention is drawn to Case et al. which teaches analogous article of footwear. Case et al. teaches a sole structure for an article of footwear, the sole structure comprising: a cushioning element (240) having a top surface (244) and a bottom surface (242); an outsole (210) attached to the cushioning element (Fig. 9 shows the outsole attached to the cushioning element in the toe region of the sole structure); and a plurality of cushioning particles disposed within a chamber (300) (paragraph [0045], “one or more cushioning materials, such as polymer foam and/or particulate matter, are enclosed by one or more of the fluid-filled segments 311-324 in place of, or in addition to, the pressurized fluid to provide cushioning for the foot,” wherein the segments (311-324) are a part of the chamber (300)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler to include the teachings of Case et al. such that the a plurality of particles are disposed within the chamber and therefore within the channel and surrounding each of the pillars so that when worn and the shoe is compressed under a wearer, the cushioning material of the show will provide a soft-type cushioning (paragraph [0045], “In these implementations, the cushioning materials may provide a soft-type cushioning when compressed under an applied load.”). 
Regarding Claim 12, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the one or more pillars (44) includes a plurality of pillars arranged along an arcuate path in the heel region (Fig. 4 shows the plurality of pillars (44) arranged along an arcuate path in the heel region).
Regarding Claim 13, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein each of the pillars (44) extends from a first end attached to the ramp surface (see annotated Fig.) to a distal end aligned with the bottom surface (see annotated Fig.) (Annotated Fig. 6A shows the pillars (44) extending from the ramp surface to a distal end aligned with the bottom surface).
Regarding Claim 14, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein a cross-sectional area of at least one of the pillars tapers in a direction away from the ramp surface (annotated Fig. 6A shows a cross sectional area of the pillars (44), the pillars (44) are shown tapering in a direction away from the ramp surface).
Regarding Claim 15, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the pillars (44) are spaced inwardly from an outer periphery of the cushioning element (40) (Figs. 4 and 6A-C show wherein the pillars (44) are spaced inwardly from the outer periphery of the cushioning element (40)).
Regarding Claim 16, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein at least one of the pillars (44) is arcuate (Figs. 4 and 5 show the pillars (44) having a round, therefore curved and arcuate shape).
Regarding Claim 17, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the channel (see annotated Fig.) includes at least one of a forefoot pocket, a midfoot pocket, and a heel pocket (part of chamber (50), pockets are collectively referred to as reference character 56, see also annotated Fig. 4)
Regarding Claim 18, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. 
Schindler et al. does not teach wherein the at least one of the forefoot pocket, the midfoot pocket, and the heel pocket includes cushioning particles disposed therein.
Attention is drawn to Case et al. which teaches analogous article of footwear. Case et al. teaches a sole structure for an article of footwear, the sole structure comprising: a cushioning element (240) having a top surface (244) and a bottom surface (242); an outsole (210) attached to the cushioning element (Fig. 9 shows the outsole attached to the cushioning element in the toe region of the sole structure); and a plurality of cushioning particles disposed within a chamber (300) (paragraph [0045], “. one or more cushioning materials, such as polymer foam and/or particulate matter, are enclosed by one or more of the fluid-filled segments 311-324 in place of, or in addition to, the pressurized fluid to provide cushioning for the foot,” wherein the segments (311-324) are a part of the chamber (300)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler to include the teachings of Case et al. such that the a plurality of particles are disposed within the chamber and therefore within the heel pocket, midfoot pocket, and forefoot pocket (that are part of the chamber (50), see annotated fig. 4) so that when worn and the shoe is compressed under a wearer, the cushioning material of the pockets will provide a soft-type cushioning (paragraph [0045], “In these implementations, the cushioning materials may provide a soft-type cushioning when compressed under an applied load.”).

    PNG
    media_image4.png
    629
    617
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    471
    739
    media_image5.png
    Greyscale

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. (US 2009/0151196) in view of Case et al. (US 2014/0265566) as applied to Claim 17, and further in view of Radford (US 4547978).
Regarding Claim 19 in view of the indefiniteness as explained above, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. Schindler et al. further teaches an upper barrier layer above the top surface of the cushioning element to enclose the heel pocket, the midfoot pocket, and the forefoot pocket (paragraph [0043] discloses “Sole structure 30 may also incorporate an insole or sock liner that is located within the void in upper 20 and adjacent a plantar (i.e., lower) surface of the foot to enhance the comfort of footwear 10,” wherein the insole is considered as equivalent to the upper barrier layer, and further wherein as the insole is part of the sole structure and adjacent the plantar surface of the foot, it would obviously be above the cushioning element (40) which is the uppermost surface of the sole structure when an insole is not in use (as shown in Figs. 3-8) and enclose the heel, midfoot, and forefoot pocket within the sole structure).
Schindler et al. does not teach explicitly wherein the upper barrier layer is attached to the top surface of the cushioning element.
Attention is drawn to Radford, which teaches an analogous article of footwear. Radford teaches a sole structure (13) for an article of footwear, the sole structure comprising: a cushioning element (see annotated Fig.) having a top surface (see annotated Fig.), a bottom surface (see annotated Fig.) formed on an opposite side of the cushioning element from the top surface (annotated Fig. 1 shows the top surface being formed opposite the bottom surface), a channel (16) extending through the cushioning element from the top surface; the channel including at least one of a forefoot pocket, a midfoot pocket, and a heel pocket (generally referred to as 15, see also annotated fig.). Radford further teaches an upper barrier layer (12) attached to the top surface of the cushioning element to enclose the heel pocket, the midfoot pocket, and the forefoot pocket (Fig. 1 shows the upper barrier layer attached to the top surface of the cushioning element and enclosing an upper end of the heel, midfoot, and forefoot pockets; col. 1 ll. 23-24, “a porous insole or sock overlying and bonded to the top surface of the sole unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schindler et al. to include the teachings of Radford such that the upper barrier layer is attached to the top surface of the cushioning element so that it does not move while in use, and potentially cause discomfort to the wearer. 
Regarding Claim 20, Schindler et al. teaches all of the limitations of the sole structure of Claim 11, as discussed in the rejections above. 
Schindler et al. does not teach wherein the upper barrier layer is formed of a permeable material.
Attention is drawn to Radford, which teaches an analogous article of footwear. Radford teaches a sole structure (13) for an article of footwear, the sole structure comprising: a cushioning element (see annotated Fig.) having a top surface (see annotated Fig.), a bottom surface (see annotated Fig.) formed on an opposite side of the cushioning element from the top surface (annotated Fig. 1 shows the top surface being formed opposite the bottom surface), a channel (16) extending through the cushioning element from the top surface; the channel including at least one of a forefoot pocket, a midfoot pocket, and a heel pocket (generally referred to as 15, see also annotated fig.) and an upper barrier layer (12) attached to the top surface of the cushioning element to enclose the heel pocket, the midfoot pocket, and the forefoot pocket (Fig. 1 shows the upper barrier layer attached to the top surface of the cushioning element and enclosing an upper end of the heel, midfoot, and forefoot pockets; col. 1 ll. 23-24, “a porous insole or sock overlying and bonded to the top surface of the sole unit”). Radford further teaches wherein the upper barrier layer (12) is formed of a permeable material (col. 1 ll. 41-46, “an insole 12 made from leather, or a permeable plastics material or other suitable permeable material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffer et al. to include the teachings of Radford such that the upper barrier layer is formed of a permeable material so that perspiration from the foot of the wearer can pass through the upper barrier member and be evaporated away, allowing the wearer’s foot to remain comfortable and dry (col. 1 ll. 60-62, “perspiration from the foot of the wearer can pass through the pores of the insole and be evaporated by the air flow”). Further in support of this argument, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of Claims 1-10 in view of Hoffer and Radford, Applicant submits that Hoffer and Radford do not teach a sole structure including a cushioning element having a top surface and a bottom surface, the bottom surface including a ramp surface and a heel pocket or channel extending through the top surface and the ramp surface in combination with the other elements of independent Claim 1. Examiner disagrees, and submits that the rejections and annotated figs. above show the sole structure of Hoffer teaching all of the elements of Claim 1. Applicant further submits that as the particulate matter of Hoffer is received within a tufted casing, the particulate matter is not enclosed between the outsole and the upper barrier layer. Examiner disagrees, and submits that the features upon which applicant appears to rely (i.e., the particulate matter being loosely disposed within the heel pocket) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, as Hoffer does teach a heel pocket enclosing particulate matter and the heel pocket extending from the top surface to the ramp surface, the limitations of instant Claim 1 are met. Examiner notes that the heel pocket of Hoffer appears to be different from the heel pocket of the instant application as disclosed in the instant drawings and specification, however the heel pocket of Hoffer meets the claimed limitations of the instant heel pocket. 
Regarding the 35 U.S.C. 103 rejection of Claims 11-20 in view of Schindler, Case, and Radford, Applicant submits that Schindler, Case, and Radford do not teach a sole structure including a cushioning element having a top surface and a bottom surface, the bottom surface including a ramp surface and a heel pocket or channel extending through the top surface and the ramp surface in combination with the other elements of independent Claim 11. Examiner disagrees, and submits that all features of Claim 11 are shown by the combination of Schindler and Case, as shown in the rejections and annotated figs. above. Therefore, Claim 11 and its dependents are rejected. Examiner notes that the channel of Schindler appears to be different from the channel of the instant application as disclosed in the specification and drawings, however meets the limitations as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dabah et al. (US 2014/0130269) teaches a sole structure with a top surface, a ramp surface spaced apart from the top surface, and a channel extending from the top surface to the ramp surface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732    
                                                                                                                                                                                                    
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732